Title: C. W. F. Dumas to John Adams, 1 December 1784
From: Dumas, C. W. F.
To: Adams, John


        
          Monsieur,
          Lahaie 1er. Dec. 1784.
        
        Je continue de rendre compte à V. E., ainsi qu’au Congrès, que j’ai donné une seconde Déclaration pour servir de Lettre de mer portant,—“that Mr. Theod. Gallois, Ship-Brooker for the American trade at Amst. has sent to me and exhibited in Original, the legal Transport or Deed, passed in Oct. 28th. before Mr. E. M. Dorper, public Notary of Holl. at Amst., by Mr. L. M. Graves for himself & for his Partners Mess. Graves & Co: Merchts. at Amst., by which they have sold & transported in full property, to Mess. Vos, De Vyver & Graves Merchts. at Charlestown in Sth. Carolina, the Brig of late called Vry van Dwinglandy & com̃anded by Mr. Jan Schram, with all her appurtenances, and so as she lyes actually before the City of Amsterdam— And that he has also exhibited to me in Original, the Certificate of their Lordships the Burgomasters and regency of Amstm., by which on Nov. 18 has appeared before them Mr. Isaac De Vyver, and declared upon Oath so M. G. A. h. h, that the aforesaid Brig, now called the Purpoise, of the Burthen of about 65 lasts, and com̃anded by Mr. Miles Cosson of Boston, is the full property of him Isaac de Vyver and of his aforesaid Company established at Charlestown in S. Carolina, and of them alone; and that she is actually bound from Amst. to Charlestown in S. Carolina laden with Goods and Merchandises. &c. &c.[”]
        En même temps je me suis fait signer par Mr. Gallois—“that he has received gratis from Mr. Dumas a Declaration to serve as a Sea-Letter for the Brig the Purpoise, com̃d. by Mr. Miles Cosson of Boston, and being the property of &c. Merchts. at Charlestown, without pretending or accepting any reward for it what so ever, in behalf of

Mr. Dumas, who has also returned him the Deed & Certificate mentioned in the aforesaid Declaration.”
        Ce Brig doit avoir actuellement fait voile d’Amstm.
        On continue d’être ici dans l’incertitude quant à la paix ou guerre. Cela se développera pourtant avant la fin de l’an. Le 26 Nov. les Et. d’Holl. ont pris une résolution finale très mortifiante pour le Conseil d’Etat, & qui aura des suites importantes.
        On ne tardera pas de me talonner de nouveau de la part de Mr. Thulemeyer, pour une réponse aux Lettres, que j’ai acheminées de sa part à l’honble. Commission sous l’adresse de Mr. D. Humphrys, & dernierement à Votre Exce. J’espere qu’Elles n’ont point été interceptées, & que V. E. a aussi reçu celle que j’ai fait passer par les mains de Mr. Storer.
        De Votre Excellence / Le très-humble & très- / obéissant serviteur
        
          C.w.f. Dumas
        
        
          J’ai bien reçu une Lettre que S. E. Mr. Jepherson m’a fait l’honneur de m’écrire; & j’attends d’avoir exécuté sa principale com̃ission, pour lui en rendre compte.
        
       
        TRANSLATION
        
          Sir
          The Hague, 1 December 1784
        
        I continue to account to your excellency as well as to Congress for how I gave a second declaration to serve as a sea letter, to the effect “that Mr. Theod. Gallois, Ship-Brooker for the American trade at Amst. has sent to me and exhibited in Original, the legal Transport or Deed, passed in Oct. 28th. before Mr. E. M. Dorper, public Notary of Holl. at Amst., by Mr. L. M. Graves for himself & for his Partners Mess. Graves & Co: Merchts. at Amst., by which they have sold & transported in full property, to Mess. Vos, De Vyver & Graves Merchts. at Charlestown in Sth. Carolina, the Brig of late called Vry van Dwinglandy & com̃anded by Mr. Jan Schram, with all her appurtenances, and so as she lyes actually before the City of Amsterdam— And that he has also exhibited to me in Original, the Certificate of their Lordships the Burgomasters and regency of Amstm., by which on Nov. 18 has appeared before them Mr. Isaac De Vyver, and declared upon Oath so M. G. A. h. h, that the aforesaid Brig, now called the Purpoise, of the Burthen of about 65 lasts, and com̃anded by Mr. Miles Cosson of Boston, is the full property of him Isaac de Vyver and of his aforesaid Company established at Charlestown in S. Carolina, and of them alone; and that she is actually bound from Amst. to Charlestown in S. Carolina laden with Goods and Merchandises. &c. &c.”
        At the same time I had Mr. Gallois sign for me “that he has received

gratis from Mr. Dumas a Declaration to serve as a Sea-Letter for the Brig the Purpoise, com̃d. by Mr. Miles Cosson of Boston, and being the property of &c. Merchts. at Charlestown, without pretending or accepting any reward for it what so ever, in behalf of Mr. Dumas, who has also returned him the Deed & Certificate mentioned in the aforesaid Declaration.”
        By now this brig must have sailed from Amsterdam.
        We here continue to be in a state of uncertainty regarding peace or war. That will be cleared up, however, before the end of the year. On 26 November the States General of Holland adopted a final resolution, very mortifying to the Council of State, which will have important ripples.
        I will soon be hounded anew by Mr. Thulemeier for a response to the letters that I sent for him to the honorable commission in care of Mr. David Humphreys and most recently to your excellency. I hope that they have not been intercepted at all and that your excellency also received the one that I sent by way of Mr. Storer.
        Your excellency’s very humble and very obedient servant
        
          C.w.f. Dumas
        
        
          I indeed received a letter that his excellency Mr. Jefferson did me the honor of writing to me. I am waiting to carry out its principal commission before accounting to him for it.
        
      